Title: From George Washington to Major General Horatio Gates, 28 January 1777
From: Washington, George
To: Gates, Horatio



Dear Sir
Head Quarters Morris town 28th Jany 1777

I am very much afraid that all the Troops on their march from the Southward will be infected with the small pox, and that instead of having an Army here, we shall have an Hospital.
I know of no other way to prevent this, than not to suffer any more of the Southern Troops to come in to Philada they may be marched into German town and remain there while their Arms and Accoutrements are providing. Those who have the small Pox in Town, should not join the Army in the same Cloathes they wrote, while sick, if it can possibly be helped, if no other Cloathes are to be procured, the old ones should be washed and well smoaked. For it will take many weeks to get the infection out, if some of the above Methods are not pursued. Doctor Shippen wrote to me that he intended to innoculate the Troops as they came in, but that never can safely be done, except innoculation was to go thro’ the whole Army. Remember we shall have some of the Eastern Troops soon here, and many of them have not yet had the small Pox. I think all circumstances considered, we should check, not spread the Infection, and there is no other way of doing it, but by

curing all that now have it, and not suffering more to take it. I have wrote to Docr Shippen upon this Subject.
Some Method must be fallen upon to get back the Arms &ca from the Militia, when they are dismissed, or the regular Regiments when raised, will be without Arms. I have lately stripped them here of all public Arms and Accoutrements, and have given them Recits by which they can cancel those given in Philada. But those Officers who do not produce the Arms again or such Receipts, should be well looked after, otherwise they will suffer their men to leave them scattered about the Country or will carry them home for their own Use.
If I had a duplicate of the Receipt, given in Philadelphia, sent to me, I could know whether they delivered up all they received. I am Sir Yr most obt Servt

Go: Washington

